                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     O. DENISE VANDERCOURT,                            Case No. 18-cv-02976-MMC
                                                        Plaintiff.
                                   8
                                                                                           JUDGMENT IN A CIVIL CASE
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 18
                                  10     NANCY A. BERRYHILL,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          ( ) Jury Verdict. This action came before the Court for a trial by jury. The issues have

                                  14   been tried and the jury has rendered its verdict.

                                  15          (X) Decision by Court. This action came to trial or hearing before the Court. The issues

                                  16   have been tried or heard and a decision has been rendered.

                                  17          IT IS SO ORDERED AND ADJUDGED

                                  18          Plaintiff’s motion for summary judgment is hereby GRANTED, the Defendant’s

                                  19          cross-motion for summary judgment is hereby DENIED, and the action is hereby

                                  20          REMANDED, under sentence four of 42 U.S.C. §405(g), for further proceedings

                                  21          consistent with this Court’s order.

                                  22

                                  23   Dated: 11/8/2019

                                  24                                                       Susan Y. Soong, Clerk

                                  25

                                  26                                                       Tracy Geiger
                                  27                                                       Deputy Clerk

                                  28
